Citation Nr: 1011818	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of bilateral flash burn with corneal 
foreign body injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to May 1986. 
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for residuals of bilateral 
flash burn with corneal foreign body injury and assigned a 
non-compensable disability evaluation.  

In October 2009, the Veteran presented testimony in a video 
conference hearing before the undersigned.  A copy of the 
transcript has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the October 2009 hearing, the record was held open for 
60 days for receipt of additional evidence.  In November 
2009, the Veteran submitted additional medical evidence 
without a waiver of agency of original jurisdiction (AOJ) 
consideration of this evidence in the first instance.  As the 
evidence received pertains directly to the issue on appeal, 
and as it was submitted without a waiver of AOJ 
consideration, the Board finds it must remand these issues 
for RO consideration of all relevant medical evidence of 
record.  38 C.F.R. § 20.1304(c) (2009).

Also, during his October 2009 hearing, the Veteran testified 
that his VA examination (in April 2008) was inadequate and 
does not reflect the current severity of his disability.  He 
indicated that during the examination, he was evaluated twice 
but only given clear instructions for the first one and he 
failed that evaluation.  He was given another evaluation 
without clear instructions and passed, and that was the 
evaluation reflected in the examination report. VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion only when it is deemed necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  See also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  Therefore on remand, the 
Veteran should be afforded another VA eye examination 
reflecting the current nature of his service-connected eye 
disability.  

Accordingly, the case is REMANDED for the following action:

1.	As the Veteran to identify any and all 
VA and non-VA health care providers who 
have treated him for his bilateral eye 
disability from March 2008 to the 
present.  Ensure that all identified VA 
and non-VA treatment records that are 
not already of record are obtained.

2.	The AMC should afford the Veteran an 
examination to determine the current 
level of severity of his eye 
disability.  The claims folder and a 
copy of this Remand must be made 
available to the examiner who should 
indicate on the examination report that 
(s)he has reviewed the folder in 
conjunction with the examination.  Any 
indicated studies should be performed 
and the examination report should 
comply with all AMIE protocols for 
rating eye disabilities.

3.	Then, after ensuring any other 
necessary development has been 
completed, the AMC should readjudicate 
the Veteran's claim.  The AMC must 
consider all additional evidence of 
record received since the October 2008 
statement of the case.  If action 
remains adverse to the Veteran, provide 
the Veteran and his representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



